internal_revenue_service number release date index number ----------------------- ------------- ------------------------------------------------------------ ------------------------ ------------------------------ ---------------------------- department of the treasury washington dc person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc fip plr-104800-11 date date fund trust state country type a entity date x --------------------------------------------------------------------------------------------- ---------------------- ----------------------------------- ------------- ---------------------- -------------------------- ------------------ ---- dear --------------- this is in response to your letter dated date submitted by your authorized representative on behalf of fund fund requests that the internal_revenue_service rule that income derived by fund from its wholly-owned subsidiary constitutes qualifying_income under sec_851 of the internal_revenue_code_of_1986 as amended the code facts plr-104800-11 fund is a separate series of trust an open-end management investment_company registered under the investment_company act of u s c 80a-1 et seq as amended the act trust is organized as a state statutory trust trust offers a selection of managed investment portfolios or mutual funds including fund fund is treated as a corporation under sec_851 fund expects to qualify as a regulated_investment_company ric under sec_851 fund expects to report its income under an accrual_method of accounting and fund has an annual_accounting_period ending on date fund intends to form a wholly-owned foreign_subsidiary subsidiary formed as a type a entity under the laws of country under the laws of country a type a entity provides limited_liability for all of its shareholders limited to the amount if any unpaid with respect to the shares acquired by the shareholder fund will own of the outstanding shares of such subsidiary subsidiary will file an election on form_8832 entity classification election to be taxed as a corporation pursuant to sec_301 of the procedure and administration regulations fund represents that although subsidiary will not be registered as an investment_company under the act subsidiary will comply with the requirements of section f of the act with investment_company act release no and with related securities_and_exchange_commission guidance pertaining to asset coverage with respect to investments that would apply if subsidiary were registered under the act fund intends to invest a portion of its assets in subsidiary up to x subject_to the diversification requirements of sec_851 subsidiary will invest primarily in commodities futures and swaps on commodities futures but it may also invest in various other commodity-related instruments financial futures option and swap contracts equity and fixed income securities cash and cash equivalents pooled investment vehicles including those that are not registered pursuant to the act and other investments intended to serve as margin or collateral for subsidiary’s derivative positions fund will be the sole shareholder of subsidiary and does not expect shares of subsidiary to be offered or sold to other investors because subsidiary will be wholly owned by fund subsidiary will be a controlled_foreign_corporation cfc fund expects that subsidiary’s income will be subpart_f_income fund may also receive income from subsidiary that is not properly characterized as subpart_f_income fund intends to include in its income the subpart_f_income of subsidiary under the rules applicable to cfcs under the code law and analysis plr-104800-11 sec_851 of the code provides that a corporation shall not be considered a ric for any taxable_year unless it meets an income test under this test at least percent of its gross_income must be derived from certain enumerated sources under sec_851 a corporation’s qualifying_income includes - dividends interest payments_with_respect_to_securities_loans as defined in sec_512 and gains from the sale_or_other_disposition of stock_or_securities as defined in sec_2 of the investment_company act of or foreign_currencies or other income including but not limited to gains from options futures or forward contracts derived with respect to its business of investing in such stock securities or currencies in addition the flush language of sec_851 of the code provides that for purposes of sec_851 there shall be treated as dividends amounts included in gross_income under sec_951 or sec_1293 for the taxable_year to the extent that under sec_959 or sec_1293 as the case may be there are distributions out of the earnings_and_profits of the taxable_year which are attributable to the amounts so included sec_957 of the code defines a controlled_foreign_corporation as any foreign_corporation in which more than percent of the total combined voting power of all classes of stock entitled to vote or the total value of the stock is owned by united_states_shareholders on any day during the corporation’s taxable_year a united_states_shareholder is defined in sec_951 as a united_states_person who owns percent or more of the total combined voting power of all classes of voting_stock of a foreign_corporation fund is a united_states_person fund represents that it will wholly own subsidiary therefore fund represents that the subsidiary will qualify as a cfc under these provisions sec_951 of the code provides that if a foreign_corporation is a cfc for an uninterrupted period of days or more during any taxable_year every person who is a united_states_shareholder of the corporation and who owns stock in the corporation on the last day of the taxable_year in which the corporation is a cfc shall include in gross_income the shareholder’s pro_rata share of the cfc’s subpart_f_income for the taxable_year sec_952 of the code defines subpart_f_income to include foreign_base_company_income determined under sec_954 under sec_954 foreign_base_company_income includes foreign_personal_holding_company_income determined under sec_954 sec_954 defines foreign_personal_holding_company_income to include among other items dividends interest royalties rents and annuities gains in excess of losses from transactions in commodities including futures forwards and similar transactions but excluding certain hedging_transactions and certain active plr-104800-11 business gains and losses and subject_to certain exceptions net_income from notional_principal_contracts subsidiary’s income from investments in commodities and commodity-linked instruments is expected to generate subpart_f_income fund will therefore be required to include in its income subsidiary’s subpart_f_income for each taxable_year in accordance with sec_951 of the code conclusion based on the facts as represented we rule that subpart_f_income of subsidiary that is attributable to fund is income derived with respect to fund’s business of investing in the stock of subsidiary and thus constitutes qualifying_income under sec_851 of the code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed with regard to whether fund qualifies as a ric under subchapter_m of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely david b silber david b silber chief branch office of associate chief_counsel financial institutions products
